g o e s s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may j uniform issue list set ep rat kkkkk keke kkkkkkkkkkkkkknk kkkkkkkkkkkkkik legend taxpayer a a hiehiededierietienk ira annuity a idee ira annuity b hlaieabenienes account amount amount amount hdd aronbediodtek fat sleleeleelealeeiaieiei tthe tities financial_institution a financial_institution b dear tkakhkkkkhkekn this is in response to your request dated as supplemented by communication dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he maintained ira annuity a and ira annuity b with financial_institution a taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 of the code was due to misleading advice and instruction given to taxpayer a by a financial advisor at financial_institution b in response to financial conditions adversely affecting financial_institution a taxpayer a took total distributions from ira annuity a and ira annuity b and made net deposits of amount and amount respectively from the proceeds of the ira_annuities into account a nonqualified taxable account with financial_institution b due to certain health issues taxpayer a did not realize at this point in time that the two annuities were ira type accounts taxpayer a effectuated the fund withdrawals through a financial advisor at financial_institution b who was previously responsible for having invested taxpayer a’s money in ira annuity a and ira annuity b the financial advisor did not inform taxpayer a that the distributions from ira annuity a and ira annuity b would be taxable when withdrawn and subject_to high surrender charges taxpayer a represents that the whole purpose for removing his funds from the ira_annuities with financial - institution a was to prevent further loss in value of his investments taxpayer a represents that he did not become aware of the taxability of amount amount and until taxpayer a’s accountant was furnished two forms 1099-r that taxpayer a had received from financial_institution a taxpayer a represents that the financial advisor at financial_institution b who effectuated the fund withdrawals and who knew that the distributions were from ira_annuities failed to alert him both to the consequences for removing the funds from his ira_annuities and how to open a qualified rollover account amount remains in account and has not been used for any other purpose based on the above facts and representatioris you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the beriefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not 3s apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 or sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a demonstrates that his failure to accomplish a timely rollover was caused by misleading advice and instruction received from a financial advisor at financial_institution b who should have ensured that taxpayer a would complete a timely rollover of amount therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira or other eligible_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number at - please address all correspondence to 201u31038 sincerely yours corblora watkins carlton a watkins manager employee_plans technical group
